  Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 1 of 32 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

LUTHER HALL,                           )
                                       )
      Plaintiff,                       )
                                       )
               v.                      )   Case No. 4:19-CV-02579
                                       )
THE CITY OF ST. LOUIS, MISSOURI        )   JURY TRIAL DEMANDED
                                       )
and                                    )
                                       )
DUSTIN BOONE, in his official and      )
individual capacities,                 )
                                       )
and                                    )
                                       )
RANDY HAYS, in his official and        )
individual capacities,                 )
                                       )
and                                    )
                                       )
CHRISTOPHER MYERS, in his official     )
and individual capacities,             )
                                       )
and                                    )
                                       )
BAILEY COLLETTA, in her official       )
and individual capacities,             )
                                       )
and                                    )
                                       )
JOSEPH MARCANTANO, in his official     )
and individual capacities,             )
                                       )
and                                    )
                                       )
STEVEN KORTE, in his official and      )
individual capacities,                 )
                                       )
and                                    )
                                       )
JAIMIE PITTERLE, in her official and   )
individual capacities,                 )
   Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 2 of 32 PageID #: 2



and                                          )
                                             )
LAWRENCE O’TOOLE, in his official and )
individual capacities,                       )
                                             )
and                                          )
                                             )
MAYOR LYDA KREWSON , in her                  )
official and individual capacities,          )
                                             )
and                                          )
                                             )
JOHN DOE and JANE DOE OFFICERS, )
in their official and individual capacities, )
                                             )
         Defendants.                         )

                                          COMPLAINT

                                 PARTIES & JURISDICTION

       1.      At all times relevant, Plaintiff, Luther Hall (hereinafter “Hall”) was a resident of

the City of St. Louis, State of Missouri and a citizen of the United States of America. He is a

police officer employed by the St. Louis Metropolitan Police Department (hereinafter

“Department”).

       2.      Defendant the City of St. Louis, Missouri (hereinafter “City”), is a municipal

corporation organized and existing under the laws of the State of Missouri as a charter city. The

City of St. Louis operates the Department.

       3.      Defendant Dustin Boone (hereinafter “Boone”) was at all times relevant a City

police officer. Upon information and belief, he is a resident of the State of Missouri. He is sued

in both his individual and official capacities. He is Caucasian.

       4.      Defendant Randy Hays (hereinafter “Hays”) was at all times relevant a City police

officer. Upon information and belief, he is a resident of the State of Missouri. He is sued in both

his individual and official capacities. At the time of the acts alleged herein or thereafter, Hays

                                                  2
   Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 3 of 32 PageID #: 3



lived with Defendant Bailey Colletta. He is Caucasian.

       5.       Defendant Christopher Myers (hereinafter “Myers”) was at all times relevant a City

police officer. Upon information and belief, he is a resident of the State of Missouri. He is sued

in both his individual and official capacities. He is Caucasian.

       6.       Defendant Bailey Colletta (hereinafter “Colletta”) was at all times relevant a City

police officer. Upon information and belief, she is a resident of the State of Missouri. She is sued

in both her individual and official capacities. At the time of the acts alleged herein or thereafter

Colletta lived with Hays. She is Caucasian.

       7.       Defendant Joseph Marcantano (hereinafter “Marcantano”) was at all times relevant

a City police officer. Upon information and belief, he is a resident of the State of Missouri. He is

sued in both his individual and official capacities. He is Caucasian.

       8.       Defendant Steven Korte (hereinafter “Korte”) was at all times relevant a City police

officer. Upon information and belief, he is a resident of the State of Missouri. He is sued in both

his individual and official capacities. He is Caucasian.

       9.       Defendant Jaimie Pitterle (hereinafter “Pitterle”) was at all times relevant a City

police officer. Upon information and belief, she is a resident of the State of Missouri. She is sued

in both her individual and official capacities. She is Caucasian.

       10.      Defendant Lawrence O’Toole (hereinafter “O’Toole”) was at all times relevant the

acting Chief of Police/Police Commissioner of the Department. Upon information and belief, he

is a resident of the State of Missouri. He is sued in both his individual and official capacities. He

is Caucasian.

       11.      Defendant Lyda Krewson (hereinafter “Krewson”) was at all times relevant herein

and is the Mayor of the City of St. Louis. She is a resident of the City of St. Louis. She is sued in



                                                 3
   Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 4 of 32 PageID #: 4



both her individual and official capacities. She is Caucasian.

         12.   Defendants John Doe and Jane Doe officers were other officers at the scene who

participated in the beating of Hall, failed to prevent it, participated in the unconstitutional search

and seizure of Hall, or participated in the conspiracy to cover-up the misconduct of the named

Defendants.

         13.   This action is brought pursuant to 42 U.S.C. Sections 1981, 1983 and 1988 and the

Fourth, Fifth, and/or Fourteenth Amendments to the United States Constitution. This Court has

jurisdiction over this action pursuant to 28 U.S.C. § 1331.           Plaintiff further invokes the

supplemental jurisdiction of this Court to hear and decide claims arising under state law pursuant

to 28 U.S.C. § 1367.

         14.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) as the judicial

district where the acts or omissions giving rise to the claim occurred.

         15.   Plaintiff demands a trial by jury pursuant to Fed. R. Civ. P. 38(b).

                            FACTS COMMON TO ALL COUNTS

         16.   On or about September 1, 2013, the City of St. Louis took local control of the

Department after over 150 years of state control.

         17.   On or about April 18, 2017, Defendant Krewson became mayor of the City of St.

Louis.

         18.   On or about April 19, 2017, Defendant Krewson terminated Chief D. Samuel

Dotson (hereinafter “Dotson”) by forcing him to “retire” as the Chief of Police/Police

Commissioner.

         19.   Defendant Krewson then appointed Defendant O’Toole as acting Police

Chief/Police Commissioner in April 2017.



                                                  4
   Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 5 of 32 PageID #: 5



       20.     On or about September 15, 2017, Jason Stockley, a Caucasian police officer, was

acquitted in the shooting death of Anthony Lamar Smith, an African American citizen. Ultimately,

the City of St. Louis and/or State of Missouri paid $900,000.00 to settle a lawsuit for the wrongful

death of Mr. Smith and an additional $500,000.00 after it was discovered that lab reports showing

that only Officer Stockley’s DNA was on the gun purportedly recovered from Mr. Smith’s car

were not provided in discovery. Defendant Krewson’s City Counselor, Julian Bush, stated when

the additional $500,000.00 was agreed to be paid that it was essentially the sanction for

withholding evidence.

       21.     The weekend of September 15-17, 2017 Hall and his partner were working in an

undercover capacity to monitor demonstrations related to the acquittal of Officer Stockley. A

detective in the Intelligence Unit was supposed to be assigned to monitor their activity and relay

information to commanders and units.

       22.     Hall is African American. His partner is Caucasian.

       23.     While working in an undercover capacity, Hall wore shirts that were short enough

and tight enough that it would be obvious to police officers and demonstrators that he was not and

could not be concealing a weapon.

       24.     On or about September 17, 2017, Hall and his partner were supposed to relay illegal

activity and identify those involved in it to the Real Time Crime Center. As a result, they were in

downtown St. Louis at approximately 7:30/8:00 p.m., when some demonstrators started breaking

windows and flowerpots, which activity Hall relayed to the Real Time Crime Center.

       25.     Hall and his partner followed the group responsible for this damage until the group

split because numerous police officers started running towards the group firing bean bag rounds

and wielding batons. Officers in police vehicles were using mace canisters on the crowd and



                                                 5
   Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 6 of 32 PageID #: 6



shooting pepper balls at it. Hall never heard an order to disperse before police officers began firing

upon and macing the crowd and saw no justification for this use of force by the officers at the

scene.

         26.    Hall continued to follow a part of the group that was responsible for breaking

windows and smashing flowerpots to provide intelligence.

         27.    As Hall followed the group, the police again used mace, pepper balls, and bean

bag bullets on the crowd that was trying to flee. This caused the group to move west towards

14th Street.

         28.    When Hall was on Olive near 14th Street, he saw a number of SUVs turn onto Olive

and police in the street.

         29.    As Hall approached the corner of Olive and 14th Street, a vehicle stopped and

officers jumped out of it.

         30.    Hall stopped and put his hands up, holding his cell phone in one hand and his

camera in the other.

         31.    Defendant Colletta ordered Hall to the ground.

         32.    As Hall was complying with the order, with his hands out in front of him still

holding his cell phone in one hand and his camera in the other hand, showing the officers that he

was no threat to them, he was picked up and slammed face first into the ground. He was picked

up a second time and thrown face first into the ground. Hall felt blood gushing out of his nose and

lip.

         33.    To cover-up their own misconduct and as part of the conspiracy, unknown officers

told the St. Louis Post Dispatch that two uniformed officers ordered Hall to show his hands, and

when he refused to do so, they knocked him down, hit him at least three times, and zip tied his



                                                  6
   Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 7 of 32 PageID #: 7



hands behind his back.

       34.     Hall was surrounded by police officers who beat him with their batons and fists and

kicked him with their boots. He could feel blows landing all over his body to include his neck and

the side of his head.

       35.     When officers told Hall to put him hands behind his back, they were standing on

his arms.

       36.     Officers then grabbed Hall’s arms and put him in flex cuffs, even though he had

done nothing to justify his arrest.

       37.     Officers then illegally searched Hall’s backpack, finding nothing more sinister and

threatening than two small bags of chocolate Teddy Grahams and phone and photo equipment.

       38.     After the search of Hall’s backpack was completed, an officer sat Hall up. He could

feel blood pouring from his face.

       39.      Defendant Myers pulled Hall’s DSLR camera off his neck, removed the battery

(apparently believing the battery was the memory card) and tossed the camera on the ground,

breaking the camera. Hall’s battery was never recovered.

       40.     While sitting in flex cuffs, Hall was in pain and tried to straighten his back to relieve

it. The officer standing behind him, Defendant Myers, would chuck Hall on his head and face

with his kneepad or shin guard whenever Hall tried to move. Defendant Myers also leaned over

Hall and told him to “stop f---ing moving.”

       41.     During the arrest, Defendant Myers smashed Halls cell phone with his baton. He

later admitted this to several individuals.

       42.     Hall was never told by the officers at the scene why he was arrested or why his

backpack was illegally searched, his camera was seized, and his phone smashed.



                                                  7
   Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 8 of 32 PageID #: 8



         43.   To avoid blowing his cover to other demonstrators, Hall sat in flex cuffs for

approximately 10 minutes before he was recognized as a police officer and removed from the

scene.

         44.   As a SWAT officer removed Hall from the scene, Defendant Myers said, “hey

where are you going with him, that’s my arrest.”

         45.   Hall was treated by medics at the scene and told he needed further medical attention

because he had a concussion.

         46.   Hall was then taken to police headquarters, where he provided information about

the scene, to include but not be limited to telling Defendant O’Toole and others that he had been

beaten by police officers.

         47.   Hall was then treated for his serious injuries at a triage center. He was taken to this

triage center by Defendant Krewson’s driver.

         48.   After Hall was treated for his injuries, Defendant Krewson’s driver transported him

back to headquarters. Hall rode up the elevator with Defendant Krewson, who knew Hall was

working in an undercover capacity because of surveillance footage he had provided on Saturday

and a briefing he had given on Sunday morning. While Hall was riding up the elevator with

Defendant Krewson, she said to him, “Oh they messed up your cute face.”

         49.   Texts messages obtained by the FBI from Boone and Myers’ cell phones show that

they intended to beat citizens involved in the Stockley demonstrations. By way of example, but

not exhaustive of these texts, Defendant Myers texted, “I know right, Yes I guess so, let’s whoop

some ass.”

         50.   Defendant Boone texted messages that include but are not necessarily limited to the

following:



                                                 8
   Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 9 of 32 PageID #: 9



                a.     “The more the merrier!!! It’s gonna get IGNORANT tonight!! But it’s

       gonna be a lot of fun beating the hell out of these (expletive) once the sun goes down and

       nobody can tell us apart!!!!”

                b.     “I’m on (Sgt **’s) arrest team! Me and a BIG OL black dude r the guys

       that are hands on! No stick or shield….. just (expletive) people up when they don’t act

       right! …”

                c.     “That’s my dude today! Haha he’s basically a thug that’s on our side!!!

       It’s he and I that just grab (expletive) and toss em around.”

                d.     “We really need these (expletive) to start acting up so we can have some

       fun.”

                e.     “Yeah. A lot of cops gettin hurt, but it’s still a blast beating people that

       deserve it. And I’m not one of the people hurt, so I’m still enjoying each night….’

                f.     “… The problem is when they start acting like fools, we start beating the

       (expletive) out of everyone on the street after we give two warnings …”

       51.      A text message sent from Hays to Boone supports that the Defendants treated

Caucasian protesters differently than African American protesters. It stated: “Remember we are

in south city. They support us but also cameras. So make sure you have an old white dude as a

witness.”

       52.      While Hall’s partner was unlawfully arrested by St. Louis police officers on

September 17, 2017, he was not beaten.

       53.      On the night of September 17, 2017, police officers were chanting, “Whose streets?

Our streets.”

       54.      In a press conference held on September 18, 2017, even though Defendant O’Toole



                                                  9
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 10 of 32 PageID #: 10



knew Hall was seriously injured by fellow officers, he told the media, “I'm proud to say the City

of St. Louis and the police owned the night. Our officers are doing outstanding work." Such

statements show he ratified the unlawful conduct of the officers at the scene set forth above.

       55.     During the same September 18, 2017 press conference, Defendant Krewson

made a statement to the media, thanking first responders for the outstanding job they had

been doing, adding, “Law enforcement has my full support.” At the time Krewson made this

statement, she knew or should have known that Hall had been severely beaten by St. Louis

police officers, showing that she also ratified this unlawful conduct.

       56.     On or about September 21, 2017 as another press conference, Defendant Krewson

denied knowing anything about an undercover police officer being injured on September 17, 2017,

even though she had seen that Hall was injured on September 17, 2017.

       57.     The officers who beat Hall, causing serious injury, identified themselves at a roll

call the next day when ordered to do so by a commander. Because of the Department’s long history

of not only protecting but condoning the use of excessive force and other constitutional violations,

these officers were permitted to remain on the streets until their text messages were obtained by

the FBI.

       58.     At the time these officers were permitted to remain on the streets, the City’s Civil

Service Rules provided for putting officers on forced leave when they posed a risk to themselves

or others. Officers who arrest and beat citizens for no reason are a risk to others.

       59.     Even though the Defendants knew that Hall was seriously injured by fellow

officers, no police report or other documents were prepared to explain Hall’s arrest or the use of

force against him. Upon information and belief, the officers involved in this serious misconduct

were not required to write a report or memo about Hall’s arrest or injuries in an effort to cover-up



                                                 10
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 11 of 32 PageID #: 11



this serious misconduct.

       60.     On or about October 19, 2017, in testimony before the Honorable Catherine Perry

in a lawsuit filed by the ACLU related to the events of September 17, 2017, Sgt. Brian “Riot King”

Rossomanno testified that he heard, “there was some sort of resisting” on the part of Hall as part

of the conspiracy to cover-up and minimize this police misconduct.

       61.     Even though Defendant Marcantano had been identified as present and

participating in the beating of Hall on September 17, 2017, he was promoted to sergeant by

Defendant O’Toole on or about December 21, 2017, showing that this misconduct is not only

protected but rewarded by the City and Department.

       62.     In contrast to the efforts to protect the Caucasian police officers who falsely arrested

and severely beat Hall by allowing them to remain on the streets was the Department and City’s

treatment of African American Captain Ryan Cousins, who was put on forced leave and fired after

other police officers accused him of misconduct at a crime scene, when it was the officers at the

scene who had violated the victim’s 4th and 5th Amendment rights and made false statements in

arrest and search warrant applications.

       63.     Ultimately, the City’s own Civil Service Commission found that Cousins had been

discriminated against because of his race and ordered him reinstated with backpay. While Cousins

was fired by Dotson (Caucasian), Krewson was mayor and O’Toole the acting Police Chief when

the Civil Service Commission ordered Cousins reinstated. Instead of correcting this wrong, they

fought the decision of their own Civil Service Commission until they ultimately settled with

Cousins for a substantial sum of money.

       64.     Prior to Hall being injured by fellow officers, an off duty African American police

officer was shot by a Caucasian police officer when he was trying to assist in a police chase. Upon



                                                 11
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 12 of 32 PageID #: 12



information and belief, no Internal Affairs investigation was conducted into this use of excessive

force against an African American police officer, as part of a custom and practice of protecting

Caucasian police officers who use excessive force, particularly against African American citizens.

        65.       As a direct and proximate result of the acts and/or omissions of the Defendants

alleged herein, Hall suffered injuries that included but were not necessarily limited to herniated

discs; a rotator cuff tear; a concussion; a bruised tailbone; a hole in his face above his lip, requiring

sutures; inflamed jaw muscles that prevented him from eating, resulting in weight loss; as well as

contusions, abrasions and other injuries.

        66.       Hall has and will continue to require medical care and treatment as a result of his

injuries, to include surgeries.

        67.       Hall suffered and continues to suffer pain of the mind and body as a result of the

acts of the Defendants.

        68.       Hall was so seriously injured by the officers who beat him that he is still unable to

return to work.

        69.       Upon information and belief, the City of St. Louis, through its elected and

appointed officers, agents, and employees has in the past and continues to condone and protect

officers of the Department who use excessive force and otherwise deprive citizens of their

constitutional rights to protect the City and Department from embarrassment and liability.

                                  COUNT I
              EXCESSIVE FORCE CLAIM (AGAINST DEFENDANTS BOONE,
                  HAYS, MYERS AND OTHER UNKOWN OFFICERS)

        For Count I of Plaintiff’s cause of action against Defendants Boone, Hays, Myers and

other unknown officers, Plaintiff states as follows:

        70.       Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth fully



                                                    12
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 13 of 32 PageID #: 13



herein.

          71.   Defendants Boone, Hays, Myers and other unknown officers hit, struck and beat

with fists and/or batons, kicked, stomped upon, and/or slammed Plaintiff to the ground while he

was complying with a directive to get on the ground and both of his hands were in front of him

holding a camera and cell phone, showing that he was no threat.

          72.   The use of force by Defendants Boone, Hays, Myers and other unknown officers

was excessive because it was unreasonable in light of the circumstances and clearly in excess of

any force required to be used against Hall.

          73.   The force used by Defendants Boone, Hays, Myers and other unknown officers

was not reasonable in light of the facts and/or circumstances confronting them at the time they

used such force against Hall in that the application of such force was not needed under the

circumstances then confronting the officers, the amount of force was excessive in light of the

need for the use of force, and/or the injury inflicted was extensive.

          74.   A reasonable officer on the scene would not have used such force against Hall

under the same or similar circumstances.

          75.   Defendants were acting under color of state law at all times relevant.

          76.   As a direct and proximate result of the excessive use of force by Defendants Boone,

Hays, Myers and other unknown officers against Hall, he suffered and will continue to suffer

physical and emotional injuries and has suffered and will continue to suffer pain of the body and

mind, mental anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of life, and

stress.

          77.   As a direct and proximate result of Defendants Boone, Hays, Myers and other

unknown officers use of excessive force as set forth herein, Hall has incurred and will continue to



                                                 13
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 14 of 32 PageID #: 14



incur expenses related to reasonable and necessary medical care and treatment.

          78.    The conduct of these Defendants and each of them jointly and separately was

reckless and callously indifferent to the constitutional rights of Hall, malicious and wanton with

respect to those rights, making an award of punitive damages warranted and necessary to punish

them in their individual capacities and to deter each of them and others from the same or similar

misconduct in the future.

          WHEREFORE, Plaintiff prays for judgment against Defendants Boone, Hays, Myers and

other unknown officers seeking money damages against them for compensatory damages in an

amount that is fair and reasonable for his past, present, and future physical and emotional injuries,

medical expenses, and emotional pain and suffering; for punitive damages against each Defendant

in his/her individual capacity; for the costs of this action, to include but not necessarily limited to

reasonable attorney’s fees; and for such other and further relief as the Court deems fair and

appropriate under the circumstances.

                             COUNT II
          FAILURE TO INTERVENE (AGAINST DEFENDANTS COLLETTA,
     MARCANTANO, KORTE, PITTERLE, AND OTHER UNKNOWN OFFICERS)

          For Count II of Plaintiff’s cause of action against Defendants Colletta, Marcantano,

Korte, Pitterle, and other unknown officers, Plaintiff states as follows:

          79.    Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth fully

herein.

          80.    Upon information and belief, Defendants Colletta, Marcantano, Korte, Pitterle,

and other unknown officers did not participate in the use of excessive force against Hall, but

witnessed the actions of other officers at the scene and failed to intervene to prevent it from

occurring and/or to lessen its severity.



                                                   14
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 15 of 32 PageID #: 15



       81.      Defendants Colletta, Marcantano, Korte, Pitterle, and other unknown officers

knew that the force used against Hall was unreasonable under the circumstances and was clearly

excessive.

       82.     Defendants Colletta, Marcantano, Korte, Pitterle, and other unknown

officers had the opportunity and means to prevent the harm to Hall from occurring but failed to

intercede by stopping the use of excessive force against Hall.

       83.     Defendants acted under color of state law.

       84.     As a direct and proximate result of Defendants Colletta, Marcantano, Korte,

Pitterle, and other unknown officers’ failure to intervene in the use of excessive force against Hall,

he has suffered and will continue to suffer physical and emotional injuries and has suffered and

will continue to suffer pain of the body and mind, mental anguish, inconvenience, humiliation,

embarrassment, loss of enjoyment of life, and stress.

       85.     As a direct and proximate result of the failure to intervene by Defendants Colletta,

Marcantano, Korte, Pitterle, and other unknown officers as set forth herein, Hall has incurred and

will continue to incur expenses related to reasonable and necessary medical care and treatment.

       86.     The conduct of these Defendants and each of them jointly and separately was

reckless and callously indifferent to the constitutional rights of Hall, malicious and wanton

with respect to those rights, making an award of punitive damages warranted and necessary to

punish them in their individual capacities and to deter each of them and others from the same or

similar misconduct in the future.

       WHEREFORE, Plaintiff prays for judgment against Defendants Colletta, Marcantano,

Korte, Pitterle, and other unknown officers seeking money damages against them for

compensatory damages in an amount that is fair and reasonable for his past, present, and future



                                                 15
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 16 of 32 PageID #: 16



physical and emotional injuries, medical expenses, emotional pain and suffering; for punitive

damages against each Defendant in his/her individual capacity; for the costs of this action, to

include but not necessarily be limited to reasonable attorney’s fees; and for such other and further

relief as the Court deems fair and appropriate under the circumstances.

                                    COUNT III
                    FAILURE TO INTERVENE (AGAINST DEFENDANTS
                             BOONE, HAYS, AND MYERS)

          For Count III of Plaintiff’s cause of action against Defendants Boone, Hays, and Myers,

Plaintiff states as follows:

          87.    Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth fully

herein.

          88.    To the extent that Defendants Boone, Hays, and/or Myers did not participate in the

excessive use of force against Hall at any time, he/they witnessed such conduct and failed to

intervene to prevent it from occurring and/or to lessen its severity.

          89.     Defendants Boone, Hays, and/or Myers knew that the force used against Hall was

unreasonable under the circumstances and was clearly excessive.

          90.    Defendants Boone, Hays, and/or Myers had the opportunity and means to prevent

the harm to Hall from occurring but failed to intercede by stopping the use of excessive force

against Hall.

          91.    Defendants acted under color of state law.

          92.    As a direct and proximate result of Defendants Boone, Hays, and/or Myers failure

to intervene in the use of excessive force against Hall, he has suffered and will continue to suffer

physical and emotional injuries and has suffered and will continue to suffer pain of the body and

mind, mental anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of life, and



                                                   16
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 17 of 32 PageID #: 17



stress.

          93.    As a direct and proximate result of the failure to intervene by Defendants Boone,

Hays, and/or Myers as set forth herein, Hall has incurred and will continue to incur expenses

related to reasonable and necessary medical care and treatment.

          94.    The conduct of these Defendants and each of them jointly and separately was

reckless and callously indifferent to the constitutional rights of Hall, malicious and wanton

with respect to those rights, making an award of punitive damages warranted and necessary to

punish them in their individual capacities and to deter each of them and others from the same or

similar misconduct in the future.

          WHEREFORE, Plaintiff prays for judgment against Defendants Boone, Hays, and/or

Myers seeking money damages against them for compensatory damages in an amount that is fair

and reasonable for his past, present, and future physical and emotional injuries, medical expenses,

emotional pain and suffering; for punitive damages against each Defendant in his/her individual

capacity; for the costs of this action, to include but not necessarily be limited to reasonable

attorney’s fees; and for such other and further relief as the Court deems fair and appropriate under

the circumstances.

                                 COUNT IV
            UNCONSTITUTIONAL ARREST (AGAINST DEFENDANTS BOONE,
            HAYS, MYERS, COLLETTA, MARCANTANO, KORTE, PITTERLE,
                     AND/OR OTHER UNKNOWN OFFICERS)

          For Count IV of Plaintiff’s cause of action against Defendants Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, and/or other unknown officers, Plaintiff states as follows:

          95.    Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth fully

herein.

          96.    When Defendants Boone, Hays, Myers, Colletta, Marcantano, Korte, Pitterle,

                                                   17
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 18 of 32 PageID #: 18



and/or other unknown officers arrested Hall, placing him in handcuffs, they did not have probable

cause to believe that Hall had engaged in any unlawful activity.

       97.     Defendants Boone, Hays, Myers, Colletta, Marcantano, Korte, Pitterle,

and/or other unknown officers arrested Hall without probable cause, justification, or lawful

authority to do so and thereby violated Hall’s rights secured by the Fourth and/or Fourteenth

Amendments to the United States Constitution.

       98.     At all times relevant herein, these Defendants were acting under color of state law.

       99.     As a direct and proximate result of Hall’s unconstitutional arrest, he suffered

physical and emotional injuries, including but not limited to past, present, and future pain of the

body and mind, mental anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of

life, and stress. As a result of these injuries, Hall has incurred reasonable and necessary medical

treatment and will continue to require medical treatment in the future.

       100.    The conduct of these Defendants and each of them jointly and separately was

reckless and callously indifferent to the constitutional rights of Hall, malicious and wanton with

respect to those rights, making an award of punitive damages warranted and necessary to punish

them in their individual capacities and to deter each of them and others from the same or similar

misconduct in the future.

       WHEREFORE, Plaintiff prays for judgment against Defendants Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, and/or other unknown officers seeking money damages

against them for compensatory damages in an amount that is fair and reasonable for his past,

present, and future physical and emotional injuries, medical expenses, emotional pain and

suffering; for punitive damages against each Defendant in his/her individual capacity; for the costs

of this action, to include but not necessarily be limited to reasonable attorney’s fees; and for such


                                                 18
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 19 of 32 PageID #: 19



other and further relief as the Court deems fair and appropriate under the circumstances.

                                  COUNT V
            EQUAL PROTECTION CLAIM (AGAINST DEFENDANTS BOONE,
            HAYS, MYERS, COLLETTA, MARCANTANO, KORTE, PITTERLE,
                       AND OTHER UNKNOWN OFFICERS)

          For Count V of Plaintiff’s cause of action against Defendants Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, and other unknown officers, Plaintiff states as follows:

          101.   Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth fully

herein.

          102.   Defendants Boone, Hays, Myers and other unknown officers use of excessive force

against Hall was motivated by their bias against him as African American citizen.

          103.   Defendants Boone, Hays, Myers and other unknown officers acting under color of

state law purposefully discriminated against Hall because of his race when they “beat him like

Rodney King,” as Hall described to a commander of the Department shortly after he was beaten.

          104.   Defendants Colletta, Marcantano, Korte, Pitterle and other unknown officers failed

to intervene in the use of excessive force against Hall.

          105.   Defendants Colletta, Marcantano, Korte, Pitterle and other unknown officers were

acting under color of state law when upon information and belief that purposefully discriminated

against Hall because of his race by failing to stop other officers from beating him.

          106.   Defendants Boone, Hays, Myers, Colletta, Marcantano, Korte, Pitterle,

and/or other unknown officers searched and seized Hall in violation of his 4th Amendment rights.

          107.   At the time of Halls arrest, Defendants Boone, Hays, Myers, Colletta, Marcantano,

Korte, Pitterle, and/or other unknown officers were acting under color of state law, and upon

information and belief, purposefully discriminated against Hall because of his race when they

searched and seized him.

                                                   19
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 20 of 32 PageID #: 20



       108.    As a direct and proximate result of the intentional discriminatory conduct of

the Defendants named herein, Hall suffered and will continue to suffer physical and emotional

injuries and has suffered and will continue to suffer pain of the body and mind, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, and stress.

       109.    As a direct and proximate result of the Defendants intentional discriminatory

conduct, Hall has incurred and will continue to incur expenses related to reasonable and necessary

medical care and treatment.

       110.    The conduct of these Defendants and each of them jointly and separately was

reckless and callously indifferent to the constitutional rights of Hall, malicious and wanton with

respect to those rights, making an award of punitive damages warranted and necessary to punish

them in their individual capacities and to deter each of them and others from the same or similar

misconduct in the future.

       WHEREFORE, Plaintiff prays for judgment against Defendants Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, and other unknown officers seeking money damages against

them for compensatory damages in an amount that is fair and reasonable for his past, present, and

future physical and emotional injuries, medical expenses, and emotional pain and suffering; for

punitive damages against each Defendant in his/her individual capacity; for the costs of this action,

to include but not necessarily be limited to reasonable attorney’s fees; and for such other and

further relief as the Court deems fair and appropriate under the circumstances.

                                 COUNT VI
             SECTION 1981 CLAIM (AGAINST DEFENDANTS BOONE,
          HAYS, MYERS, COLLETTA, MARCANTANO, KORTE, PITTERLE,
                     AND OTHER UNKNOWN OFFICERS)

       For Count VI of Plaintiff’s cause of action against Defendants Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, and other unknown officers, Plaintiff states as follows:

                                                 20
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 21 of 32 PageID #: 21



          111.   Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth fully

herein.

          112.   Hall is a member of a racial minority as an African American citizen.

          113.   The Defendants named herein were acting under color of state law.

          114.   Defendants Boone, Hays, Myers and other unknown officers used excessive force

against Hall as set forth above.

          115.   Defendants Colletta, Marcantano, Korte, Pitterle and other unknown officers acted

unconstitutionally when they failed to stop other officers from beating Hall.

          116.   Defendants Boone, Hays, Myers, Colletta, Marcantano, Korte, Pitterle,

and/or other unknown officers arrested and searched Hall in violation of his 4th Amendment rights.

          117.   Upon information and belief, the Defendants named herein intended to discriminate

against Hall because of his race.

          118.   This discrimination involved activity enumerated in 42 U.S.C. § 1981 in that such

conduct deprived Hall of the right to full and equal benefit of the laws for the security of persons

as is enjoyed by Caucasian citizens.

          119.   As a direct and proximate result of the intentional discriminatory conduct of

the Defendants named herein, Hall suffered and will continue to suffer physical and emotional

injuries and has suffered and will continue to suffer pain of the body and mind, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, and stress.

          120.   As a direct and proximate result of the Defendants intentional discriminatory

conduct, Hall has incurred and will continue to incur expenses related to reasonable and necessary

medical care and treatment.

          121.   The conduct of these Defendants and each of them jointly and separately was

                                                   21
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 22 of 32 PageID #: 22



reckless and callously indifferent to the constitutional and/or statutory rights of Hall, malicious

and wanton with respect to those rights, making an award of punitive damages warranted and

necessary to punish them in their individual capacities and to deter each of them and others from

the same or similar misconduct in the future.

          WHEREFORE, Plaintiff prays for judgment against Defendants Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, and other unknown officers seeking money damages against

them for compensatory damages in an amount that is fair and reasonable for his past, present, and

future physical and emotional injuries, medical expenses, and emotional pain and suffering; for

punitive damages against each Defendant in his/her individual capacity; for the costs of this action,

to include but not necessarily be limited to reasonable attorney’s fees; and for such other and

further relief as the Court deems fair and appropriate under the circumstances.

                                 VII
      UNCONSTITUTIONAL SEARCH AND SEIZURE (AGAINST DEFENDANTS
         BOONE, HAYS, MYERS, COLLETTA, MARCANTANO, KORTE,
               PITTERLE, AND OTHER UNKNOWN OFFICERS)

          For Count VII of Plaintiff’s cause of action against Defendants Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, and/or other unknown officers, Plaintiff states as follows:

          122.   Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth fully

herein.

          123.   Hall’s backpack was searched when he was arrested by the officers named herein.

Because Hall was arrested without probable cause, the search of his person (backpack) violated

the 4th Amendment to the United States Constitution.

          124.   Hall’s camera was seized and then damaged and his cell phone was broken by

Defendant Myer without a search warrant or exigent circumstances in violation of Hall’s 4th

Amendment rights.

                                                   22
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 23 of 32 PageID #: 23



          125.   As a direct and proximate result of the intentional conduct of the Defendants named

herein, Hall suffered and will continue to suffer emotional injuries to include but not be limited to

mental anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of life, and stress.

          126.   The conduct of these Defendants and each of them jointly and separately was

reckless and callously indifferent to the constitutional rights of Hall, malicious and wanton with

respect to those rights, making an award of punitive damages warranted and necessary to punish

them in their individual capacities and to deter each of them and others from the same or similar

misconduct in the future.

          WHEREFORE, Plaintiff prays for judgment against Defendants Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, and other unknown officers seeking money damages against

them for compensatory damages in an amount that is fair and reasonable for his past, present, and

future emotional injuries; for punitive damages against each Defendant in his/her individual

capacity; for the costs of this action, to include but not necessarily be limited to reasonable

attorney’s fees; and for such other and further relief as the Court deems fair and appropriate under

the circumstances.


                                       VIII
                    CIVIL CONSPIRACY (AGAINST ALL DEFENDANTS
                             EXCEPT CITY OF ST. LOUIS)

          For Count VIII of Plaintiff’s cause of action against Defendants Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, O’Toole, Krewson, and/or other unknown officers in their

individual capacities, Plaintiff states as follows:

          127.   Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth fully

herein.

          128.   Defendants Boone, Hays, Myers, Colletta, Marcantano, Korte, Pitterle, O’Toole,

                                                   23
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 24 of 32 PageID #: 24



Krewson, and/or other unknown officers, acting under color of state law, conspired together and

amongst themselves and reached a mutual understanding to undertake a course of conduct to

deprive Hall of his constitutional rights as set forth above and/or to conceal the unconstitutional

conduct of officers of the Department directed towards Hall to protect the City and Department.

       129.    In furtherance of this conspiracy, one or more of the Defendants engaged in one or

more overt act, including but not limited to the following:

               a.     Falsely arrested Hall knowing there was no probable cause to do so;

               b.     Used excessive force against Hall;

               c.     Failed to intervene in other officers’ use of excessive force against Hall;

               d.     Created and publicized a false narrative that Hall failed to comply with the

       directive given to him at the scene and/or resisted to justify the excessive use of force;

               e.     Allowed or directed the officers at the scene to prepare no police report or

       other reports or memoranda to conceal this misconduct;

               f.     Met to coordinate their stories to cover-up the events surrounding their

       misconduct against Hall;

               g.     Acted like they did not know Hall was injured; and

               h.     Engaged in a course of conduct that was designed to cover-up the

       misconduct of the officers at the scene to protect the City and its officers from liability and

       embarrassment.

       130.    The individual Defendants shared the general conspiratorial objective which was

to abuse Plaintiff by falsely arresting him and using excessive and unlawful force against him and

to thereafter conspire in an attempt to insulate themselves from sanction, civil, criminal or

departmental by failing and refusing to give factually accurate accountings of the events that led



                                                 24
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 25 of 32 PageID #: 25



to the arrest and injury of Hall and/or commending officers for their work on the night Hall was

unconstitutionally arrested and beaten. Such conduct is so pervasive in the Department and/or

City and is so effective to insulate law enforcement personnel from sanction, civil, criminal, or

departmental, Defendants felt free to engage in the misconduct described above, without any fear

of sanction or retribution.

        131.        These Defendants furthered the conspiracy by participating in it from its inception

or by participating in the cover-up and/or ignoring this course of conduct so as to insulate

themselves and others from liability for the outrageous and unlawful acts of these Defendants as

described herein.

        132.        As a direct and proximate result of the conspiracy amongst Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, O’Toole, Krewson, and/or other unknown officers, Hall

suffered physical and emotional injuries and has suffered and will continue to suffer pain of the

body and mind, mental anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of

life, and stress.

        133.        As a direct and proximate result of the conspiracy amongst Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, O’Toole, Krewson, and/or other unknown officers as set

forth herein, Hall has incurred and will continue to incur expenses related to reasonable and

necessary medical care and treatment.

        134.        The conduct of these Defendants and each of them jointly and separately was

reckless and callously indifferent to the constitutional rights of Plaintiff, malicious and wanton

with respect to those rights, making an award of punitive damages warranted and necessary to

punish them in their individual capacities and to deter each of them and others from the same or

similar misconduct in the future.



                                                    25
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 26 of 32 PageID #: 26



         WHEREFORE, Plaintiff prays for judgment against the Defendants Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, O’Toole, Krewson, and/or other unknown officers seeking

money damages against them for compensatory damages in an amount that is fair and reasonable

for his past, current, and future physical and emotional injuries, medical expenses, emotional pain

and suffering; for punitive damages against each Defendant in his/her individual capacity; for the

costs of this action, to include but not necessarily limited to reasonable attorney’s fees; and for

such other and further relief as the Court deems fair and appropriate under the circumstances.



                             COUNT IX
   MUNICIPAL CUSTOM AND/OR FAILURE TO INSTRUCT, TRAIN, SUPERVISE,
           CONTROL AND/OR DISCIPLINE UNDER 42 U.S.C. § 1983
               (AGAINST O’TOOLE, KREWSON, AND CITY)

         For Count IX of Plaintiff’s cause of action against Defendants O’Toole, Krewson, and

City of St. Louis, Plaintiff states as follows:

         135.   Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth

fully herein.

         136.   Hall’s constitutional and/or statutory rights were violated as described in detail

above.

         137.   There exists within the Department and/or the City widespread customs, practices

and usages that are so pervasive that they constitute the policies of Defendants City, Krewson, and

O’Toole, which caused the constitutional and/or statutory deprivations set forth above, including,

but not limited to:

                a.      Arresting subjects without probable cause and in violation of their

         constitutional rights;




                                                  26
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 27 of 32 PageID #: 27



                b.      Ignoring the policies and procedures of the City and/or Department, by

       encouraging and/or permitting the unconstitutional searches and/or seizures of citizens, the

       use of excessive force, and/or failing to intervene when such constitutional deprivations

       occur;

                c.      Treating African American citizens differently and less favorably than

       Caucasian citizens;

                d.      Engaging in a course of conduct designed to cover-up and insulate City

       officials from civil liability and/or embarrassment; and

                e.      Failing to adequately train, supervise, control, and/or discipline police

       officers and/or City officials concerning the practices described above to assure compliance

       with City and/or Department policy, state and federal laws and the Constitution of the

       United States.

       138.     Defendant City’s policymaking officials, to include but not be limited to

Defendants O’Toole and Krewson demonstrated deliberate indifference to or tacit authorization of

the Defendants’ misconduct after notice of such misconduct. By way of example, but not

exhaustive, both praised and/or supported police conduct the morning after Hall was

unconstitutionally arrested and beaten by fellow officers, after Krewson told Hall, “Oh they

messed up your cute face.”

       139.     Alternatively, but without waiver of the foregoing, the City’s training program was

inadequate to train its officers to properly handle reoccurring situations like the one involving Hall

in the proper and lawful arrest of citizens; the proper use of force, the proper search of citizens,

the duty to intervene to prevent the excessive use of force and other constitutional deprivations,

and/or the duty to treat all citizens equally and not intentionally discriminate against African



                                                  27
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 28 of 32 PageID #: 28



American citizens.

        140.    Defendant City’s failure to train in these respects evidenced a deliberate

indifference to the rights of others, to include Hall.

        141.    The deficiencies in Defendants training procedures actually caused Hall's

constitutional injuries as set forth herein.

        142.    Additionally, but without waiver of the foregoing, City officials failed to supervise,

control, and/or discipline officers of the Department when they engaged in constitutional violations

like those set forth above, such that they demonstrated a deliberate indifference to or tacit

authorization of such acts on the part of the officers at the scene.

        143.    The acts of these Defendant were taken under color of state law.

        144.    As a direct and proximate result of the acts and/or omissions of Defendants City,

Krewson, and O’Toole as set forth herein, Hall suffered physical and emotional injuries and has

suffered and will continue to suffer pain of the body and mind, mental anguish, inconvenience,

humiliation, embarrassment, loss of enjoyment of life, and stress.

        145.    As a direct and proximate result of the acts and/or omission of Defendants City,

Krewson, and O’Toole as set forth herein, Hall has incurred and will continue to incur expenses

related to reasonable and necessary medical care and treatment.

        146.    The conduct of Defendants O’Toole and Krewson, and each of them jointly and

separately, was reckless and callously indifferent to the constitutional rights of Plaintiff, malicious

and wanton with respect to those rights, making an award of punitive damages warranted and

necessary to punish them in their individual capacities and to deter each of them and others from

the same or similar misconduct in the future.

        WHEREFORE, Plaintiff prays for judgment against Defendants City of St. Louis,



                                                  28
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 29 of 32 PageID #: 29



Krewson, and O’Toole seeking money damages for compensatory damages in an amount that is

fair and reasonable for his past, current, and future physical and emotional injuries; emotional pain

and suffering; for punitive damages against Defendants O’Toole and Krewson in their individual

capacities; the costs of this action, to include but not necessarily be limited to reasonable attorney’s

fees; and for such other and further relief as the Court deems fair and appropriate under the

circumstances.

                                    COUNT X
                ASSAULT AND BATTERY (AGAINST DEFENDANTS BOONE,
                   HAYS, MYERS, AND OTHER UNKNOWN OFFICERS)

        For Count X of Plaintiff’s cause of action against Defendants Boone, Hays, Myers, and

other unknown officers, Plaintiff states as follows:

        147.      Plaintiff incorporates the preceding paragraphs of his Complaint as if set forth

fully herein.

        148.     Defendants Boone, Hays, Myers and other unknown officers hit, struck and beat

with fists and/or batons, kicked, stomped upon, and/or slammed Plaintiff to the ground while he

was complying with a directive to get on the ground and both of his hands were in the air holding

a camera and cell phone, showing that he was not a threat.

        149.     The acts of Defendants Boone, Hays, Myers and other unknown officers were

affirmative negligent or intentional acts that purposefully and dangerously caused or increased the

risk of injury to Hall.

        150.     Defendants Boone, Hays, Myers and other unknown officers’ acts as set forth

herein were taken with bad faith and/or malice.

        151.      As a direct and proximate result of Defendants Boone, Hays, Myers and other

unknown officers assault and battery of Hall, he suffered physical and emotional injuries and has



                                                  29
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 30 of 32 PageID #: 30



suffered and will continue to suffer pain of the body and mind, mental anguish, inconvenience,

humiliation, embarrassment, loss of enjoyment of life, and stress.

          152.    As a direct and proximate result of Defendants Boone, Hays, Myers and other

unknown officers’ assault and battery of Hall, he has incurred and will continue to incur

expenses related to reasonable and necessary medical care and treatment.

          153.    The conduct of Defendants Boone, Hays, Myers and other unknown officers

and each of them jointly and separately was outrageous because of their evil motive and reckless

indifference to Hall’s rights, making an award of punitive damages warranted and necessary to

punish these Defendants and to deter them and others from the same or similar misconduct in the

future.

          WHEREFORE, Plaintiff prays for judgment against Defendants Boone, Hays, Myers,

and/or other unknown officers seeking money damages against them for compensatory damages

in an amount that is fair and reasonable for his past, current, and future physical and emotional

injuries, medical expenses, emotional pain and suffering; for punitive damages against each

Defendant in his/her individual capacity; for the costs of this action, to include but not necessarily

limited to reasonable attorney’s fees; and for such other and further relief as the Court deems fair

and appropriate under the circumstances.

                             COUNT XI
  FALSE ARREST (AGAINST DEFENDANTS BOONE, HAYS, MYERS, COLLETTA,
  MARCANTANO, KORTE, PITTERLE, AND/OR OTHER UNKNOWN OFFICERS)

          For Count XI of Plaintiff’s cause of action against Defendants Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, and other unknown officers, Plaintiff states as follows:

          154.   Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth fully

herein.



                                                   30
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 31 of 32 PageID #: 31



       155.    Defendants falsely arrested and/or imprisoned Hall as set forth above on

September 17, 2017 without probable cause, justification, or lawful authority to do so.

       156.    The acts of the Defendants constituted the false arrest and/or imprisonment of

Hall, who was confined and held against his will without just cause or excuse, and without

provocation.

       157.    Defendants acts as set forth herein were taken with bad faith and/or malice.

       158.    As a direct and proximate result of Hall’s false arrest by Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, and/or other unknown officers, Hall suffered physical and

emotional injuries and has suffered and will continue to suffer pain of the body and mind, mental

anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of life, and stress.

       159.    As a direct and proximate result of Hall’s false arrest by Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, and/or other unknown officers as set forth herein, Hall has

incurred and will continue to incur expenses related to reasonable and necessary medical care and

treatment.

       160.    The conduct of Defendants Boone, Hays, Myers, Colletta, Marcantano, Korte,

Pitterle, and/or other unknown officers, and each of them jointly and separately was outrageous

because of their evil motive and reckless indifference to Hall’s rights, making an award of punitive

damages warranted and necessary to punish these Defendants and to deter them and others from

similar misconduct in the future.

       WHEREFORE, Plaintiff prays for judgment against Defendants Boone, Hays, Myers,

Colletta, Marcantano, Korte, Pitterle, and/or other unknown officers seeking money damages

against them for compensatory damages in an amount that is fair and reasonable for his past,

present, and future physical and emotional injuries, medical expenses, emotional pain and



                                                31
 Case: 4:19-cv-02579-DDN Doc. #: 1 Filed: 09/16/19 Page: 32 of 32 PageID #: 32



suffering; for punitive damages against each Defendant in his/her individual capacity; for the costs

of this action, to include but not necessarily limited to reasonable attorney’s fees; and for such

other and further relief as the Court deems fair and appropriate under the circumstances.

                                              Respectfully submitted,

                                              PLEBAN & PETRUSKA LAW, LLC



                                      By:             /s/ Lynette M. Petruska
                                              Lynette M. Petruska, Mo. Bar No. 41212
                                              lpetruska@plebanlaw.com
                                              J.C. Pleban, MO Bar No. 63166
                                              jc@plebanlaw.com
                                              C. John Pleban, Mo. Bar No. 24190
                                              cpleban@plebanlaw.com
                                              2010 South Big Bend Blvd.
                                              St. Louis, MO 63117
                                              (314) 645-6666 - Telephone
                                              (314) 645-7376 – Facsimile

                                              Attorneys for Plaintiff




                                                32
